Citation Nr: 0800653	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-36 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking an increased initial disability rating 
for post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  A review of the veteran's 
claims file reveals that this matter is not yet ready for 
appellate disposition.

The RO most recently considered the veteran's claim in an 
October 2004 statement of the case.  In January 2005, after 
the appeal had been certified to the Board, the veteran 
submitted potentially relevant VA treatment records regarding 
his PTSD to the Board.  The RO has not yet considered this 
evidence in conjunction with the current appeal.  See 38 
C.F.R. § 19.37 (2007).  In November 2007, the Board sent the 
veteran a letter to determine whether he wished to waive RO 
consideration of that evidence.  See 38 C.F.R. § 20.1304(c) 
(2007).  The veteran did not respond within the 45-day time 
period.  As there is no indication of file that the veteran 
has waived his right to have the RO consider such evidence 
prior to consideration by the Board, this appeal must be 
returned to the RO for consideration of the additional 
evidence and issuance of a supplemental statement of the 
case.  See 38 C.F.R. § 19.31 (2007).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim herein.  Based on 
his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from any 
identified treatment sources.  All 
information obtained must be made part of 
the file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  The veteran and his 
representative must be informed as to the 
result of these efforts.  The veteran must 
then be given an opportunity to respond.

2. After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken above, the claim on 
appeal must be readjudicated.  If the 
issue on appeal remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative (taking into consideration 
all of the evidence received since the 
October 2004 statement of the case).  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



